El Juez Asociado Sk. Wolp,
emitió la opinión del tribunal.
Este es un caso en el cual se han presentado .hasta ahora dos mociones para desestimar la apelación, qxie han sido decla-radas sin lugar. Aponte v. Freiría et al., 19 D. P. R., 1166. Una de estas mociones se fundó en el hecho de no contener los autos la debida copia del escrito de apelación, habiendo resuelto este tribunal que dicho error quedó subsanado por el propio apelado. El apelado presenta ahora una moción solicitando que se desestime la apelación por no haberse in-cluido una copia de la sentencia en el legajo de sentencia que ha sido archivado en esta corte. A pesar de que la moción fué debidamente notificada a los apelantes, no han tratado de corregir los autos, aun suponiendo que este tribunal ejer-citara su discreción para corregirlos después de la omisión en que se incurrió primeramente al no agregar a los autos la copia del escrito de apelación. El Código de Enjuicia-miento Civil y las resoluciones de este tribunal son claras al expresar que la. copia de la sentencia debe agregarse al legajo de la misma. Artículos 300 y 233 del Código de Enjui-ciamiento Civil; Regia 40 de esta corte; Hernández v. Hernández, resuelto en noviembre 6, 1913; López v. López, re-suelto en noviembre 6, 1913; Hernández v. Medina, resuelto en noviembre 10, 1913, y Allongo v. Belaval, fallado en no-viembre 13, 1913. Tal sentencia no existe en el legajo. No *95es suficiente con que se transcriba en la exposición del caso una resolución o el llamado fallo por el cual se ordena que se registre una sentencia de conformidad con el mismo. La copia de la sentencia registrada en el libro de sentencias de la corte, es la que debe elevarse a este tribunal. Debiendo desestimarse el recurso por las razones expresadas, no pode-mos considerar los motivos en que se funda.
La apelación debe ser desestimada.
Desestimada la apelación. _